DETAILED ACTION
Claims 35, 37-40, 44-50, and 52 are pending, and claims 35, 37-40, 44, and 46-50 are currently under review.
Claims 45 and 52 are withdrawn.
Claims 1-34, 36, 41-43, and 51 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Response to Amendment
The amendment filed 10/04/2021 has been entered. Claims 35, 37-40, 44-50, and 52 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 35, 37-40, and 46-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Komatsu et al. (US 6,677,058) in view of Reimer et al. (US 2009/0098295) and Rossi et al. (US 3,845,540), and alternatively over the aforementioned prior art and further in view of Burke (US 4,165,401).
Regarding claim 35, Komatsu et al. discloses a method of hot-dip coating steel with a Zn-AI-Mg alloy [abstract]; wherein said alloy has a composition as seen in table 1 below [col.3 In.20-33].  The examiner notes that the overlap between the plating composition of Komatsu et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Said method includes the steps of continuously passing a steel strip (2) through a plating bath (3), wherein the coating weight is regulated by a wiping nozzle (4), and subsequently cooled through water misting and quenching (6a-b, 7) [col.3 In.53-63, fig.1].  Komatsu et al. further discloses that Si can be included in the Zn-AI-Mg bath as an oxidizing element [col.5 In.28-45], which the examiner considers to meet the limitation of a bath of molten Al-Zn-Si-Mg alloy forming a coating on the exposed steel strip surfaces.  The examiner further considers the wiping nozzle (4) of Komatsu et al. to meet the limitation of a thickness control station because said nozzles would naturally be expected control and regulate the amount of coating material on the steel strip.  Komatsu et al. further discloses 
Komatsu et al. does not expressly teach monitoring the pH and temperature of the cooling water and controlling said pH and said temperature by adding acid and cooling the water, respectively.  However, these features would have been obvious in view of the prior art.  
Firstly, Reimer et al. discloses a method of hot dip galvanizing with a Zn film [abstract, 0010]; wherein cooling water is used to cool a coated sheet after hot dipping, said cooling water further including buffering substances such as acetate in order to achieve an optimum pH value [0022].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including acetate as a buffering agent such that a desirable pH level can be obtained.  The examiner notes that the buffering agents of Reimer et al., such as but not limited to an acetate, reasonably meet the limitation of an acid according to broadest reasonable interpretation as recognized by one of ordinary skill.  Since Reimer et al. discloses obtaining an “optimum pH value”, the examiner submits that at least some degree of monitoring would have naturally flowed from the disclosure of Reimer et al. because obtaining an “optimum pH value” infers some degree of monitoring, control, and feedback such that sub-optimal pH values are avoided [0022].  See MPEP 
Secondly, Rossi et al. discloses a method for zinc galvanization of steel [abstract]; wherein a water quenching step of the zinc coating is performed using water at a temperature of 85 to 140 degrees F (approximately 30 to 60 degrees C) and the temperature controlled by monitoring the water temperature and adding further water (ie. cooling) if the measured water temperature approaches the upper limits of an acceptable temperature range [col.11 ln.20-47].  This control of water temperature serves to obtain best quenching results as taught by Rossie et al., as well as clear temperature control as would have been recognized by one of ordinary skill.  
Table 1.
Element (wt.%)
Claim 35 (wt.%)
Komatsu et al. (wt.%)
Al
2 – 19
4 – 15
Si
0.01 – 2
0.002 – 0.05
Mg
1 – 10
1 – 4
Zn & Impurities
Balance
Balance

Regarding claims 37-38, the aforementioned prior art discloses the method of claim 35 (see previous).  The examiner submits that, absent a specific teaching to the contrary, one of ordinary skill would have reasonably utilized water in ambient conditions (ie. water naturally has a pH of about 7) since Komatsu et al. is silent regarding any specific conditions of water.  
Alternatively, Reimer et al. further discloses controlling the pH to be 5 to 12.5 [0022].  The examiner notes that the aforementioned pH values further meet the instantly claimed pH value ranges.  See MPEP 2144.05(I).
Regarding claims 39-40, the aforementioned prior art discloses the method of claim 35 (see previous).  The examiner submits that, absent a specific teaching to the contrary, one of ordinary skill would have reasonably utilized water in ambient conditions (ie. water at room temperature of about 20 to 25 degrees C) since Komatsu et al. is silent regarding any specific conditions of water, which falls within and is substantially close to the claimed temperature ranges. 
Alternatively, Rossi et al. teaches a water temperature of approximately 30 to 60 degrees C, as stated previously.  The examiner notes that the water temperature of the prior art overlaps with the instantly claimed range.  See MPEP 2144.05(I).
Regarding claims 46-50, the aforementioned prior art discloses the method of claim 35 (see previous).  The examiner notes that the aforementioned composition of Komatsu et al. further overlaps with the instantly claimed .
Claim 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Komatsu et al. (US 6,677,058) in view of others as applied to claim 35 above, and further in view of Duke et al. (US 7,122,148), or both Duke et al. (US 7,122,148) and Ranjan et al. (W02007/146161).
Regarding claim 44, the aforementioned prior art discloses the method of claim 35 (see previous).  The aforementioned prior art does not expressly teach that the cooling step includes a closed loop in which water is circulated as instantly claimed.  Duke et al. discloses utilizing a closed loop apparatus as an efficient water cooling process [col.2 In.56-67].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combinations by specifically utilizing a closed loop cooling system for cooling the quench water, as disclosed by Duke et al., in order to achieve an efficient water cooling process, as taught by Duke et al.  The examiner submits that the closed loop water circulation as disclosed by Duke et al. would naturally meet the limitations of water circulating through a circuit that is collected, re-cooled, and returned for cooling purposes.  See MPEP 2145(II). 
Alternatively, Duke et al. does not expressly teach that the recirculated water is further cooled again as claimed. Ranjan et al. discloses a method of coating and galvanizing alloys [0002]; wherein water used for quenching after plating is further recycled and re-cooled through heat exchangers such that the proper cooling temperature can be maintained [0178].  Therefore, it would have 

Response to Arguments
The previous double patenting rejections have been withdrawn in view of applicants’ amendments.
The previous rejections over Komatsu et al. alone or in view of Denney et al. and others as applied in the previous final office action have been withdrawn in view of applicants’ amendments.  However, a new grounds of rejection is currently set forth in view of the above prior art.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734